United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1051
Issued: July 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2013 appellant timely appealed the September 26, 2012 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) which found appellant abandoned
his request for a hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has no jurisdiction to review the merits of this case.2
ISSUE
The issue is whether appellant abandoned his hearing request.

1
2

5 U.S.C. §§ 8101-8193.

The record includes evidence received after the September 26, 2012 decision. As this evidence was not part of
the record when OWCP issued its final decision, the Board is precluded from considering it for the first time on
appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 65-year-old custodian, injured his lower back in the performance of duty on
or about November 24, 2003. He had previously undergone a lumbar laminectomy (L3-S1) in
July 1999. On August 16, 2004 appellant underwent additional surgery which included
decompressive laminectomy at L4-5, discectomy at L4-5 and fusion at L3-S1. After initially
denying the claim, OWCP accepted his claim for permanent aggravation of lumbar disc
degeneration and postlaminectomy (failed back) syndrome. Appellant’s claim was later
expanded to include the consequential conditions of depressive disorder and psychogenic pain.
He has received appropriate wage-loss compensation dating back to November 24, 2003.
By decision dated May 16, 2012, OWCP terminated medical benefits with respect to
appellant’s accepted psychological conditions.3 Appellant subsequently requested an oral
hearing before the Branch of Hearings and Review.4
On July 26, 2012 OWCP provided appellant a 30-day advance notice of the oral hearing
which was scheduled for September 6, 2012. The hearing notice further advised that he and/or
his representative should be present and ready to proceed at the designated time and place.
OWCP also explained the circumstances under which a scheduled hearing could be postponed
and rescheduled pursuant to 20 C.F.R. § 10.622.
In a September 26, 2012 decision, OWCP’s hearing representative found that appellant
abandoned his hearing request which had been scheduled for September 6, 2012. Appellant
failed to appear at the designated time and place and according to the hearing representative,
there was no indication in the file that appellant contacted OWCP either before or after the
scheduled hearing explaining his failure to appear.
LEGAL PRECEDENT
A claimant dissatisfied with a decision on his or her claim is entitled, upon timely
request, to a hearing before an OWCP representative.5 Unless otherwise directed in writing by
the claimant, OWCP’s hearing representative will mail a notice of the time and place of the oral
hearing to the claimant and any representative at least 30 days before the scheduled date.6 A
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after
the date of the hearing that another hearing be scheduled.7 Where good cause for failure to
3

Prior to terminating benefits, OWCP issued an April 13, 2012 notice of proposed termination and afforded
appellant 30 days to respond.
4

The hearing request was accompanied by a June 12, 2012 report from Dr. Will Miles, a clinical psychologist,
who advised that appellant required ongoing psychological treatment for employment-related chronic pain and
depressive disorder.
5

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a).

6

20 C.F.R. § 10.617(b).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6g (October 2011).

2

appear is shown, another hearing will be scheduled and conducted by teleconference.8 The
claimant’s failure to request another hearing within 10 days shall constitute abandonment of the
hearing request.9
ANALYSIS
Appellant challenged, inter alia, OWCP’s termination of psychological medical benefits.
However, the May 16, 2012 merit decision terminating benefits is not currently before the Board.
That decision predated appellant’s March 22, 2013 notice of appeal by more than 180 days.10
Accordingly, the Board does not have jurisdiction over the merits of the claim. The only
decision currently before the Board is the hearing representative’s September 26, 2012 nonmerit
decision.
As noted, appellant did not appear for the scheduled hearing and consequently, OWCP’s
hearing representative found that he had abandoned his request for a hearing. He does not
dispute having received a 30-day advance written notice of the September 6, 2012 scheduled
hearing.11 Moreover, there is no indication that appellant requested postponement of the hearing
in accordance with 20 C.F.R. § 10.622. On appeal, he claimed to have been unable to attend the
September 6, 2012 hearing due to complications from a May 2012 left total knee arthroplasty.
Appellant had reportedly been hospitalized at the time of the scheduled hearing. When properly
documented, hospitalization for nonelective reasons may be grounds for postponement of a
scheduled hearing.12 However, the current appeal appears to be the first instance where appellant
advanced this particular argument or any other argument, as justification for his September 6,
2012 absence. Appellant did not submit a written request within the 10-day period following the
scheduled hearing explaining his absence and/or requesting that the hearing be rescheduled.
Under the circumstances, the hearing representative properly found that appellant abandoned his
hearing request.
CONCLUSION
The Board finds that appellant abandoned his hearing request.

8

Id.

9

Id.

10

20 C.F.R. § 501.3(e).

11

The July 26, 2012 hearing notice was sent to appellant’s address of record and it has not been returned to
OWCP as undeliverable.
12

20 C.F.R. § 10.622(c).

3

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

